JUDGMENT
GORDON, Judge:
In this action, Defendant sought and received a voluntary remand. See Order dated August 18, 2008. Defendant filed its remand results on October 3, 2008. See Final Results of Redeter-mination Pursuant to Voluntary Remand, Macau Youcheng Trading Co. v. United States, Court No. 07-00322 (Oct. 3, 2008) {“Redetermi-nation”'). All parties in this action concur with the Redetermination. Accordingly, upon the court’s review of the Redetermination, and all relevant papers and proceedings had herein, and upon due deliberation, it is hereby
ORDERED that the Redetermination is sustained.